Matter of Wallen (2019 NY Slip Op 09225)





Matter of Wallen


2019 NY Slip Op 09225


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Dec. 3, 2019.)


&em;

[*1]MATTER OF JOHN C. WALLEN, AN ATTORNEY, RESIGNOR.

MEMORANDUM AND ORDER
Order entered accepting resignation and striking name from the roll of attorneys, pursuant to 22 NYCRR 1240.10.